Citation Nr: 0822393	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected degenerative joint disease of the 
lumbar spine, with bulging disc at L4-5 and L5-S1.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976, and additional service with the National Guard 
from February 1977 to February 2006.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 RO rating decision 
that granted service connection for the disability and 
assigned a 10 percent rating effective from February 3, 2006.

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  

In August 2007 the undersigned VLJ granted the veteran's 
motion for advancement of the appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2007).  

The Board issued a decision in August 2007denying the claim.  
The veteran thereupon filed an appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In April 2008 the Court issued an Order granting a Joint 
Motion of the parties to vacate the Board's decision and to 
remand the case to the Board for actions in compliance with 
the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Joint Motion for Remand, as incorporated by the Court's 
Order, found that the Board and the RO had failed to 
adequately consider whether an increased rating based on 
functional loss due to pain was warranted under DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45.  

The Joint Motion also found that the Board and the RO should 
have considered whether extraschedular rating is warranted 
due to reported "marked interference with employment" under 
the provisions of 38 C.F.R. § 3.321(b).  

As the question of extraschedular rating is not addressed in 
either the rating decision or the SOC, the case must be 
remanded to the RO to consider the question in the first 
instance.  

Further, since the issuance of the SOC in September 2006, the 
veteran has submitted evidence in the form of a February 2008 
Social Security Administration (SSA) decision awarding 
disability benefits for residuals of a back injury secondary 
to a remote helicopter crash, including degenerative disc 
disease of the cervical, thoracic and lumbar regions of the 
spine with myofascial low back pain and hypertension, 
effective from July 7, 2006.  

Where there is actual notice to VA that the appellant is 
receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).  

Finally, the veteran has submitted additional evidence to the 
Board in the form of VA treatment records dating from March 
2006 to May 2008 and a personal statement regarding his 
symptoms.  He did not include a waiver of RO jurisdiction.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37.  

Accordingly, the case must be remanded to the RO to 
readjudicate the issue based on the newly received evidence 
and considering the factors cited in the Court's Order.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  The Board notes in this regard that this is a 
"downstream" initial rating issue and the veteran has not 
been afforded fully compliant notice under VCAA.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support entitlement to 
increased rating in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The RO should take appropriate steps to 
contact the veteran and ask him to 
identify any VA or non-VA medical 
providers having existing records not yet 
considered, and to provide VA with 
authorization to obtain records from any 
non-VA medical providers.  Whether or not 
the veteran responds, the RO should 
obtain any VA treatment records relating 
to the claimed disabilities that are not 
already of record in the claims file.  

2.  The RO should obtain the veteran's 
SSA disability records, specifically 
including the medical records considered 
by SSA in the February 2008 grant of 
disability benefits for low back 
disorder.  The RO must make as many 
requests as necessary to obtain these 
records.  38 C.F.R. § 3.159(c)(2).  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
increased initial for the service-
connected degenerative joint disease of 
the lumbar spine with bulging disc.  

In compliance with the Court's Order, the 
RO's readjudication must fully consider 
entitlement to higher evaluation under 
DeLuca and must also consider whether 
extraschedular rating is appropriate in 
this case.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



